EXHIBIT 10.3




 




[inph20130408_8kex10-1img001.gif] 




 




[THIS AGREEMENT IS SUBJECT TO ARBITRATION]




AMENDED AND RESTATED EMPLOYMENT, CONFIDENTIALITY, AND NON-COMPETITION AGREEMENT




THIS AGREEMENT dated and effective as of the 4th day of April, 2013 by and
between Interphase Corporation, a Texas corporation (the “Company”) and Yoram
Solomon (“Executive).” The Company’s principal place of business is located at
2901 North Dallas Parkway, Suite 200, Plano, TX   75093.




WHEREAS, the Company and Executive are parties to that certain Employment,
Confidentiality, and Non-Competition Agreement dated December 30, 2008, which
sets forth the terms and conditions of the Executive’s employment with the
Company; and




WHEREAS, the Company and Executive desire to amend and restate such agreement on
the terms and conditions set forth herein in a manner intended to take into
account the provisions of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”);




NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
promises hereinafter contained, do hereby agree as follows:




The Company is a diversified information and communications technology company,
committed to innovation through the process of identifying, developing and
introducing new products and services.  The Company provides its customers
solutions for connectivity, interworking and packet processing. The Company also
offers engineering design and manufacturing services to customers from a wide
variety of industries within the electronics market.  Interphase recently
expanded its business to include penveu®, a handheld device that adds
interactivity to the installed base of projectors and large screen displays,
making any flat surface, from pull down screens to HDTVs, an interactive display
system. penveu is an affordable and portable solution that targets the education
and enterprise markets. Executive desires to continue to be employed by the
Company. The Company desires to continue to employ Executive under the terms and
conditions of this Agreement.

 

This Agreement sets forth the terms of Executive’s employment. The parties agree
that this Agreement is supported by valuable consideration, that mutual promises
and obligations have been undertaken by the parties to it, and that the
agreement is entered into voluntarily by the parties.

 

 
Page  1

--------------------------------------------------------------------------------

 

 


Statement of Agreement




1.

Duties. Executive shall devote Executive’s best efforts to the business of the
Company. Executive shall perform such duties and responsibilities customary to
the position of Vice President of Corporate Strategy & Business Development
including those described on Exhibit A to this Agreement. Executive shall also
perform those duties assigned by the Company from time to time.




2.

Terms. The “initial term” of employment under this Agreement, as amended and
restated, shall terminate on May 17, 2013, the end of the current term of this
Agreement. The initial term of this amended and restated Agreement shall
automatically renew for successive six (6) month periods, referred to as
“successor terms,” unless either party gives thirty (30) days written notice of
its intention not to renew prior to the expiration of the initial or any
successor term or Executive is terminated for Cause (as described in Paragraph
3(c) of this Agreement.




3.

Terminable For Cause or on Account of Death or Disability. This Agreement may be
terminated by the Company prior to the expiration of the initial term or any
successor term as follows:




 

(a)

Due to the death of Executive;




 

(b)

Due to a physical or mental disability which prevents Executive from performing
the essential functions of his full duties for a period of ninety (90)
consecutive days during the term of this Agreement, as determined in good faith
by a physician reasonably acceptable to the Company; or,




 

(c)

For Cause, which is (i) fraud, misappropriation, embezzlement, dishonesty, or
other act of material misconduct against the Company or any affiliate of the
Company; (ii) failure to perform specific and lawful directives of Executive’s
superiors; (iii) violation of any rules or regulations of any governmental or
regulatory body, which is materially injurious to the financial condition of the
Company; (iv) conviction of or plea of guilty or nolo contendere to a felony;
(v) violation of the provisions of Paragraphs 8, 9, 10, 11, 13, or 16; or, (vi)
substantial failure to perform the duties and responsibilities of Executive
under this Agreement.




In the event of termination under this Paragraph 3, Executive shall be entitled
only to Executive’s base salary earned through the date of termination paid in
accordance with the Company’s normal payroll practices. No accrued but unpaid
bonuses or commissions shall be due to Executive.

 

 
Page 2 

--------------------------------------------------------------------------------

 

 


4.

Termination Without Cause or Nonrenewal.




 

(a)

In the event (i) the Company gives Executive thirty (30) days written notice of
its intention not renew a term of this Agreement pursuant to the provisions of
Paragraph 2 and at the time the term of this Agreement expires as a result of
such notice, Executive is willing and able to execute a new agreement containing
terms and conditions substantially similar to those in this Agreement and to
continue to provide services to the Company substantially similar to the
services provided at the time the term expires, or (ii) Executive is terminated
during a term of this Agreement without Cause, (the Company intends that the
occurrence of either event described in clause (i) or clause (ii) of this
sentence be considered an involuntary separation of Executive’s service), the
Executive shall receive: (A) the balance of base salary due under this Agreement
for the balance of its term on the regular pay dates of the Company (the
“Remaining Term Payments”) and thereafter, (B) subject to the Executive’s
execution of a general release of claims and covenant not to sue in a form
acceptable to the Company (the “Release”), severance pay based on Executive’s
monthly base salary at the time of termination in an amount equal to (x) three
(3) months of such monthly base salary if Executive’s termination of employment
with the Company occurs during the first year of his employment under this
Agreement or (y) six (6) months of such monthly base salary if Executive’s
termination of employment with the Company occurs after the first anniversary of
Executive’s employment commencement date with the Company under this Agreement,
payable, in each case, in bi-weekly installments in accordance with the
Company’s normal payroll practices (the “Severance Payments”). In addition, if
Executive is eligible for Severance Payments and has executed a Release, and in
connection with Executive’s termination of employment Executive is eligible for
and timely elects to continue Executive’s coverage under the Company’s group
health plan pursuant to Section 4980B of the Internal Revenue Code of 1986, as
amended (the “Code”) and Section 601 et.seq. of the Employee Retirement Income
Security Act of 1974, as amended (“COBRA Coverage”), the Company will pay the
premium cost for individual COBRA Coverage for Executive for the period during
which Executive is receiving Remaining Term Payments and Severance Payments or
such shorter period during which Executive continues to be eligible for COBRA
Coverage. The costs of such COBRA Coverage will be imputed as income to the
Executive and reported on Form W-2 or other applicable tax information return.




 

(b)

The Company shall begin payment of the Severance Payments on the first regularly
scheduled payroll date of the Company occurring after completion of the
Remaining Term Payments, if any; provided Executive has executed and delivered
the Release to the Company prior to such date (and not revoked the Release
during the applicable revocation period). Notwithstanding any provision in the
preceding sentence to the contrary, if the Severance Payments would be
considered “non-qualified deferred compensation” under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), the payment of Severance
Payments shall commence, subject to the provisions of Paragraph 20(b), on the
first regularly scheduled payroll date of the Company following the later of (i)
sixty (60) days following Executive’s date of termination or (ii) completion of
the Remaining Term Payments; provided Executive has executed and delivered the
Release to the Company prior to such date (and not revoked the Release during
the applicable revocation period). The form of the Release will be provided to
the Executive not later than five (5) days following Executive’s date of
termination. All remaining Term Payments and Severance Payments must in all
cases be made no later than the last day of the second calendar year following
the calendar year in which the Executive terminates employment.

 

 
Page 3 

--------------------------------------------------------------------------------

 

 


 

(c)

No accrued but unpaid bonuses or commissions shall be due to Executive under
this Paragraph 4. No other severance payment or benefits shall be due Executive
other than those provided for under this Agreement. Notwithstanding anything
stated herein to the contrary, in the event Executive becomes employed during
the period in which the Executive is eligible to receive post-employment
payments under this Paragraph 4, Executive shall notify the Company of such
employment within ten (10) days following the employment commencement date and
any amounts received by Executive in the form of compensation, salary, or other
payments as a result of such employment shall reduce any remaining Severance
Payments or other amounts or liability owed by the Company to the Executive
under this Paragraph 4.




5.

Compensation. Employer shall pay and provide benefits to Executive according to
the provisions of Executive’s compensation plan described in the attached
Exhibit B. Executive’s compensation plan shall be reviewed on a periodic basis.
The Company reserves the right, and Executive hereby authorizes Company, to make
deductions from Executive's pay or bonuses to satisfy any outstanding
obligations of Executive to the Company. The Company may offset against the
final payment of wages or bonuses owed to Executive any amounts due the Company
from Executive; provided, however, no such offset shall be made against any
amount in excess of $5,000 that would be considered “non-qualified deferred
compensation” under Section 409A of the Code.




6.

Changes in Position, Location, or Compensation. If the Company transfers,
promotes, or reassigns Executive to another position or geographic area, or both
parties agree to a change in compensation or benefits during a term of this
Agreement or upon the renewal of a term of this Agreement, an updated employment
agreement may be substituted by agreement of the parties but is not required.
Mutually-agreeable changes in compensation or benefits shall be effected by
amendment to and incorporation of a modified Exhibit B, initialed by the parties
or their authorized representative. All provisions, promises, terms or
conditions not modified by an amendment of Exhibits A - C shall remain in effect
and shall not be deemed revoked or modified beyond the changes set forth in one
or more amended Exhibits. Notwithstanding the preceding, any changes or
amendments to this Agreement shall be consistent with the provisions of Sections
20 and 21 hereof.




7.

Executive Representation/Warranty. Executive represents that Executive is not a
party to any agreement with a third party, or limited by a court order,
containing a non-competition provision or other restriction which would preclude
Executive’s employment with Company or any of the services which Executive will
provide on the Company’s behalf.

 

 
Page 4 

--------------------------------------------------------------------------------

 

 


8.

Duty of Loyalty. Executive acknowledges the common law duties of reasonable
care, loyalty, and honesty which arise out of the principal/agent relationship
of the parties. While employed and thereafter for whatever term the law may
impose, Executive shall not engage in any activity to the detriment of the
Company. By way of illustration and not as a limitation, Executive shall not
discuss with any customer or potential customer of the Company any plans by
Executive or any other Executives of the Company to leave the employment of the
Company and compete with the Company.




9.

Company Documents. Executive agrees and acknowledges that Executive holds as the
Company’s property all memoranda, books, papers, letters, and other data,
including duplicates, relating to the Company’s business and affairs (“Company
Documents”). This includes Company Documents created or used by Executive or
otherwise coming into Executive’s possession in connection with the performance
of Executive’s job duties. All Company Documents in the possession, custody, or
control of Executive shall be returned to the Company at the time of termination
of employment.




Confidential Information and Non-Competition




10.

In exchange for the mutual promises and obligations contained in this Agreement,
and contemporaneous with its execution or soon thereafter, Employer promises to
deliver to Executive or permit Executive to acquire, be exposed to, and/or have
access to material, data, and information of the Company and/or its customers or
clients that is confidential, proprietary and/or a trade secret (“Confidential
Information”). At all times, both during and after the termination of
employment, the Executive shall keep and retain in confidence and shall not
disclose, except as required in the course of the Executive’s employment with
the Company, to any person, firm or corporation, or use for the Executive’s own
purposes, any Confidential Information. For the purposes of this Paragraph, such
information shall include, but is not limited to:




11.

The Company’s standard operating procedures, processes, formulae, know-how,
scientific, technical, or product information, whether patentable or not, which
is of value to the Company and not generally known by the Company’s competitors;




12.

All confidential information obtained from third parties and customers
concerning their products, business, or equipment specifications;




13.

Confidential business information of the Company, including, but not limited to,
marketing and business plans, strategies, projections, business opportunities,
client identities or lists, sales and cost information, internal financial
statements or reports, profit, loss, or margin information, customer price
information; and,




14.

Other information designated by the Company or deemed by law to be confidential
information.

 

 
Page 5 

--------------------------------------------------------------------------------

 

 


15.

Non-Competition. In consideration of the mutual promises contained in this
Agreement, the sufficiency of which is acknowledged by the parties, Executive
agrees that during the term of his employment and for a period of twelve (12)
calendar months after termination of employment from the Company (whether
voluntary or involuntary), Executive shall not, directly or indirectly, either
as principal, agent, manager, employee, partner, shareholder, director, officer,
consultant or otherwise:




 

(a)

Become associated or affiliated with, employed by, or financially interested in
any business operation which competes in the business currently engaged in by
Company. (The phrase “business currently engaged in by the Company” includes,
but is not limited to, the type of activities in which the Company was engaged
during Executive’s tenure, such as designs and delivers high performance
connectivity adapters for computer and telecommunication networks.)




 

(b)

Solicit or attempt to solicit the business or patronage of any person, firm,
corporation, partnership, association, department of government or other entity
with whom the Company has had any contact during a period of twelve (12)
calendar months preceding the date of this Agreement (“Customers”), or otherwise
induce such Customers to reduce, terminate, restrict or otherwise alter business
relationships with the Company in any fashion; or,




 

(c)

In any way solicit or attempt to solicit the business or patronage of any
Customers.




 

(d)

The parties intend the above restrictions on competition to be completely
severable and independent, and any invalidity or unenforceability of any one or
more such restrictions shall not render invalid or unenforceable any one or more
restrictions.




16.

Limitations on Scope. In recognition of the broad geographic scope of the
Company’s business and the ease of competing with the Company in any part of the
United States, the restrictions on competition set forth herein are intended to
cover the following geographic areas:




 

(a)

The geographic territory identified on the attached Exhibit C;




 

(b)

The cities containing a facility or operation owned or managed by the Company;
and,




 

(c)

A fifty (50) mile radius outside the boundary limits of each such city.




The parties intend the above geographical areas to be completely severable and
independent, and any invalidity or unenforceability of this Agreement with
respect to any one area shall not render this Agreement unenforceable as applied
to any one or more of the other areas.

 

 
Page 6 

--------------------------------------------------------------------------------

 

 


17.

Non-Solicitation of Employees. During employment and for a period of twelve (12)
months after termination, Executive agrees not to hire, employ, solicit, divert,
recruit, or attempt to induce, directly or indirectly, any existing or future
employee of the Company to leave their position with the Company or to become
associated with a competing business.




Remedies for Breach




18.

Company’s Right to Obtain an Injunction. Executive acknowledges that the Company
will have no adequate means of protecting its rights under Paragraphs 10, 11,
12, or 13 of this Agreement other than be securing an injunction (a court order
prohibiting the Executive from violating the Agreement). Accordingly, the
Executive agrees that the Company is entitled to enforce this Agreement by
obtaining a temporary, preliminary, and permanent injunction and any other
appropriate equitable relief. Executive acknowledges that the Company’s recovery
of damages will not be an adequate means to redress a breach of this Agreement.
Nothing contained in this Paragraph, however, shall prohibit the Company from
pursuing any remedies in addition to injunctive relief, including recovery of
damages. Executive expressly acknowledges that the Company has sole discretion
regarding whether to seek a remedy for breaches of Paragraphs 10, 11, 12, or 13
in a court of competent jurisdiction or by arbitration procedures outlined in
Paragraph 15.




19.

Arbitration. Executive and the Company agree that any unresolved dispute or
controversy involving a claim for monetary damages and/or declaratory or
injunctive relief arising under or in connection with this Agreement shall be
settled exclusively by arbitration, conducted before a single arbitrator in
Dallas, Texas, according to the rules of the American Arbitration Association
then in effect. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. The direct expense of any arbitration proceeding shall be
borne by the Company. Notwithstanding the foregoing, nothing in this Paragraph
is intended to subject a claim by either party arising under Paragraphs 10, 11,
12, or 13 to mandatory arbitration. Any claim arising under Paragraphs 10, 11,
12, or 13 shall be litigated in the courts of the relevant jurisdiction and
venue.




Inventions and Discoveries




20.

Discoveries, Inventions, & Copyrights. Executive shall disclose promptly to the
Company any and all conceptions and ideas for inventions, improvements, and
valuable discoveries, whether patentable or not, which are conceived or made by
the Executive, solely or jointly, during Executive’s term of employment and
which pertain to the business activities of the Company. Executive hereby
assigns and agrees to assign all his interest therein to the Company or to its
nominee. Whenever requested to do so by the Company, Executive shall execute any
and all applications, assignments, or other instruments which the Company shall
deem necessary to apply for and obtain Letters of Patent of the United States or
any foreign country or to otherwise protect the Company’s interest therein.
Notwithstanding anything contained herein to the contrary, nothing in this
Paragraph 16 is intended to divest, transfer, abrogate or otherwise relinquish
any right, title, or interest of Executive in any patent related to image
processing for video conferencing that shall be filed with the U.S. Patent and
Trademark Office by Executive during the six month period following the
Effective Date of this Agreement and which is unrelated to business of the
Company and does not result from any work performed by Executive for the
Company.

 

 
Page 7 

--------------------------------------------------------------------------------

 

 


General Provisions




21.

Condition to Seeking Subsequent Employment. Executive agrees to show a copy of
this Agreement to any Competitor with whom Executive interviews during the
Executive’s employment with the Company or with whom the Executive interviews
within twelve (12) months following the effective date of the termination of the
Executive’s employment with the Company.




22.

Attorneys’ Fees. If any party shall obtain a final judgment of a court of
competent jurisdiction, subject to no further appeal, pursuant to which any
other party shall be determined to have breached its obligations hereunder or
made any misrepresentations, such prevailing party shall be entitled to recover,
in addition to any award of damages, reasonable attorneys’ fees, costs, and
expenses incurred by such party in obtaining such judgment.




23.

Non-Disparagement and Confidentiality. Except as may be required by law or as
consented to in writing by an authorized officer or agent of the Company,
Executive agrees not to make any statements whatsoever, directly or indirectly,
written or oral, which could reasonably become public, which could be
interpreted as embarrassing, disparaging, prejudicial, or in any way detrimental
or inimical to the interests of the Company. Furthermore, Executive agrees to
hold confidential and not to disclose, make public, or to communicate orally or
in writing to any person or entity (other than Executive's significant other and
immediate family), directly or indirectly, the terms of this Agreement or any
matters set forth herein, except only: (a) as may be compelled by court orders;
(b) as may be necessary to enforce the terms of this Agreement; (c) to legal,
accounting, and financial advisors; (d) as may be necessary in connection with
the application for or obtaining loans or credit; (e) as may be necessary to
comply with applicable laws and government regulations; or, (f) as may be
necessary or desirable in obtaining future employment.




24.

Additional Termination Provisions.




 

(a)

Separation from Service. Notwithstanding anything to the contrary in this
Agreement, with respect to the Severance Payments or any other amounts payable
to Executive under this Agreement in connection with a termination of
Executive’s employment that would be considered “non-qualified deferred
compensation” under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), in no event shall a termination of employment be
considered to have occurred under this Agreement unless such termination
constitutes Executive’s “separation from service” with the Company as such term
is defined in Treasury Regulation Section 1.409A-1(h) and any successor
provision thereto (“Separation from Service”).

 

 
Page 8 

--------------------------------------------------------------------------------

 

 


 

(b)

Section 409A Compliance. Notwithstanding anything contained in this Agreement to
the contrary, to the maximum extent permitted by applicable law, the Remaining
Term Payments and the Severance Payments payable to Executive pursuant to
Paragraph 4 shall be made in reliance upon Treasury Regulation Section
1.409A-1(b)(9)(iii) (relating to separation pay plans) or Treasury Regulation
Section 1.409A-1(b)(4) (relating to short-term deferrals). However, to the
extent any such payments are treated as non-qualified deferred compensation
subject to Section 409A of the Code, and if Executive is deemed at the time of
his Separation from Service to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code, then to the extent delayed commencement of any
portion of the benefits to which Executive is entitled under this Agreement is
required in order to avoid a prohibited payment under Section 409A(a)(2)(B)(i)
of the Code, such portion of Executive’s termination benefits shall not be
provided to Executive prior to the earlier of (i) the expiration of the
six-month period measured from the date of Executive’s Separation from Service
or (ii) the date of Executive’s death. Upon the earlier of such dates, all
payments deferred pursuant to this Paragraph 20(b) shall be paid in a lump sum
to Executive. The determination of whether Executive is a “specified employee”
for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of his
Separation from Service shall be made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including
without limitation Treasury Regulation Section 1.409A-1(i) and any successor
provision thereto). Notwithstanding anything to the contrary in this Agreement
or in any Company policy with respect to such payments, in-kind benefits and
reimbursements provided under this Agreement during any tax year of Executive
shall not affect in-kind benefits or reimbursements to be provided in any other
tax year of Executive and are not subject to liquidation or exchange for another
benefit. Notwithstanding anything to the contrary in this Agreement,
reimbursement requests must be timely submitted by Executive and, if timely
submitted, reimbursement payments shall be made to Executive as soon as
administratively practicable following such submission in accordance with the
Company’s policies regarding reimbursements, but in no event later than the last
day of Executive’s taxable year following the taxable year in which the expense
was incurred. The forgoing provisions shall apply to in-kind benefits and
reimbursements that would result in taxable compensation income to Executive.




25.

Section 409A; Separate Payments. This Agreement is intended to be written,
administered, interpreted and construed in a manner such that no payment or
benefits provided under the Agreement become subject to (a) the gross income
inclusion set forth within Section 409A(a)(1)(A) of the Code or (b) the interest
and additional tax set forth within Section 409A(a)(1)(B) of the Code
(collectively, “Section 409A Penalties”), including, where appropriate, the
construction of defined terms to have meanings that would not cause the
imposition of Section 409A Penalties. In no event shall the Company be required
to provide a tax gross-up payment to Executive or otherwise reimburse Executive
with respect to Section 409A Penalties. For purposes of Section 409A of the Code
(including, without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), each payment that Executive may be eligible to receive
under this Agreement shall be treated as a separate and distinct payment and
shall not collectively be treated as a single payment. Executive acknowledges
and understands that neither the Company nor any employee or agent of the
Company has provided Executive any tax advice regarding this Agreement or
amounts payable under this Agreement and that the Company has urged Executive to
seek advice from Executive’s own tax advisor regarding the tax consequences of
this Agreement to Executive.

 

 
 Page 9

--------------------------------------------------------------------------------

 

 


26.

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Company, its subsidiaries, affiliates, successors, and assigns.




27.

Nonwaiver. Any waiver by the Company of a breach of any provision of this
Agreement must be in writing and signed by the Company to be effective. Any
waiver by the Company of a breach of any provision of this Agreement shall not
operate or be construed as a waiver by the Company of any different or
subsequent breach of this Agreement by Executive.




28.

Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Texas, without giving effect to the
conflict of laws provisions thereof.




29.

Forum Selection Clause. Any and all causes of action for equitable relief
relating to the enforcement of this Agreement and not otherwise subject to the
mandatory arbitration provisions of Paragraph 15 may, in the Employer’s sole
discretion, be brought in the United States District Court for the Northern
District of Texas or the Dallas County District of the Texas State Courts. The
parties agree that the provisions of this Paragraph benefit both Employer and
Executive. Any and all causes of action by and between Employer and Executive
can be quickly and efficiently resolved in the agreed-upon forum, which will not
unduly burden either Employer or Executive, and which will substantially aid
Employer and Executive in providing the opportunity for uniform treatment with
respect to any issues relating to the covenants contained in this Agreement.




30.

Entire Agreement; Amendment. This Agreement represents the entire agreement
between the Company and the Executive with respect to the subject matter hereof,
supersedes all prior agreements dealing with the same subject matter. This
Agreement may be amended at any time by the mutual consent of the parties
hereto, with any such amendment to be invalid unless in writing, signed by the
Company and Executive; provided that any such amendment shall be consistent with
the provisions of Paragraphs 20 and 21 hereof.




31.

Severability. The invalidity of any term or provision of this Agreement,
including any term or provision of Paragraphs 10, 11, 12, or 13 shall not
invalidate or otherwise affect any other term or provision of this Agreement.

 

 
Page 10 

--------------------------------------------------------------------------------

 

 


IN WITNESS WHEREOF, the Company and Executive have duly executed this Agreement
to be effective as of the day and year first above written.




 

 



  Interphase Corporation                     By: /s/Gregory B. Kalush      
Gregory B. Kalush           Its: President and Chief Executive Officer  



 

 



  Executive                 /s/Yoram Solomon     Yoram Solomon  



 

 
Page 11 

--------------------------------------------------------------------------------

 

 

Exhibit A




[inph20130408_8kex10-1img001.gif] 




Job Description




Job Title: VP, Corp Strategy & Business Development



Department: NEW

Reports To: President and CEO

FLSA Status: Exempt

Prepared By: D. Shute & G. Kalush

Approved By:

Prepared Date: August 15, 2008

Approved Date:

 



SUMMARY 




The VP of Corporate Strategy & Business Development serves as the focal point
for strategy formation for the company. This staff position reports to the CEO
and provides creative insight to the CEO and Executive Team to complement the
organization’s operational strength. In conjunction with the CEO and Executive
Team, this position draws upon the deep technical strength of the candidate to
define and shape the medium and long-term growth strategy of the company; it is
also responsible for coordinating and pulling together the strategic plan
(process), and for identifying and evaluating growth options including the
assessment of potential joint ventures, potential M&A options, specific emerging
technologies to invest in, and strategic products and services for the company
to focus on.




The VP of Corporate Strategy & Business Development is a member of the Executive
Team and provides innovative insight to the rest of the team in terms of
possible strategic directions the company should investigate and pursue. This
position has virtually no operational responsibilities; its focus is on
inspiring creativity and a sustainable innovation culture within the company
while providing imaginative (but well thought through) alternative business
directions for the Company and it’s executives to consider. This position’s
responsibilities play a key role in contributing to the company’s strategic
direction, and are critical to the long-term profitable growth and overall
success of the Company,




As a member of the Executive Team, the VP of Corporate Strategy & Business
Development must embrace and promote the organization’s vision, goals, and
values, and operate with a sense of unity and alignment with the CEO and the
rest of the leadership team, which is deemed necessary to achieve superior
business results within the Company.



 

ESSENTIAL DUTIES AND RESPONSIBILITIES

Key Accountabilities:

Strategic Direction Leadership:

●

Has the responsibility for providing leadership and guidance for the formation
of the Company’s long term vision and direction.

 

 

 
 

--------------------------------------------------------------------------------

 

 

●

Leads the company’s assessment of emerging technologies and recommends
Interphase’s positioning to take maximum advantage of our company’s core
competencies, skills and market position.

●

Provides a strong perspective on future strategic direction for the company and
recommends potential new markets and/or products and services to the CEO and
Executive Team.

●

Identifies, analyzes, and recommends potential acquisitions, strategic
alliances, joint ventures, licensing agreements, divestitures to the CEO and
eventually the rest of the Executive Team and serves as the internal champion
once those recommendations are accepted toward the realization of strategic
goals.

●

Confers with CEO to discuss required changes in market direction, product
portfolio, resources/skills, processes, strategies or goals as a result of
current or future customer trends and/or market conditions.

Market & Customer Intelligence:

●

Collaborates with diverse internal and external stakeholders to create a market
perspective, and gathers market intelligence. Develops strategies regarding new
business development initiatives and provides compelling insights and
perspectives to our Executive Team to help them prioritize the most viable
opportunities in order to help steer the company in the right direction.

●

Engages customers, partners, vendors, investment banking community leaders,
standards committees, industry analysts, potential M&A targets, etc., to develop
sources of information and analysis and determine viable future directions that
Interphase should consider, potential investments Interphase should consider,
and make those recommendations to the CEO and Executive Team, and assist the CEO
in these discussions with the Board of Directors.

Joint Development, Partnerships, and M&A Activity:

●

Evaluates new technology directions and business development opportunities such
as strategic partnerships, joint development, outsourcing, and mergers &
acquisitions of outside capability to improve time to market, advance the
company’s market position, and ensure its ability to achieve its current and
future business plan objectives. Proactively evaluates these potential options
and makes recommendations to the CEO.

●

Provides a financial evaluation of strategic and investment options.

●

Once an idea is agreed upon amongst the CEO and Executive Team, this position
serves as an internal “champion” to help drive the idea (whether an M&A,
strategic partnership, joint development, divestitures or outsourcing proposal)
from initial idea through successful completion. This may include coordinating
activities around valuation work, organizing due diligence and management
meetings, and act as an advisor /partner to Executive Team and the CEO
throughout the process.

Strategic Planning Process:

●

Working in partnership with the CEO and Executive Team, owns the end-to-end
strategic planning process and provides functional excellence in strategic
planning to the organization. Acts as a key partner to the business in
developing the annual Business Strategic Review, which is a five year plan
dimensioning the strategic priorities for the organization.

 

 
 

--------------------------------------------------------------------------------

 

 

●

Implements a methodology and process for formulating vision and strategy and
ensuring a continuous cycle of update into the future year. Acts as an active
guide in the strategic technology vision and business direction (i.e. selection
of strategic markets) for the organization.

●

Maintains significant interaction with customers, suppliers, marketing and
engineering/development teams to effectively evaluate future programs under
consideration; and advises the CEO, the Executive Team, and other internal team
members on these matters.

Strategy Spokesperson:

●

Actively speaks at, presents, and/or participates in customer presentations,
“world tours”, and trade show activities as appropriate.

●

Presents at Board Meetings as requested or required.

Other duties may be assigned. Management reserves the right to change these
duties at any time.






SUPERVISORY RESPONSIBILITIES




The VP of Corporate Strategy & Business Development has no direct reports.

 

QUALIFICATIONS




To perform this job successfully, an individual must be able to perform each
essential duty satisfactorily. The requirements listed below are representative
of the knowledge, skill, and/or ability required. Reasonable accommodations may
be made to enable individuals with disabilities to perform the essential
functions.




EDUCATION and/or EXPERIENCE 




Bachelor’s degree in Engineering (BSEE) or very strong technical background is
required. An MBA is preferred.




Prefer ten (10+) years in a corporate business development setting, doing
business strategy development. Management / marketing strategy consultancy
experience for technology companies is highly preferred.




Strong communications industry experience is required; an emphasis in data,
voice and video communications technologies is desired. Possess a strong
understanding of convergent & telecommunications business models and competitive
landscape.



 

 
 

--------------------------------------------------------------------------------

 

 



Ideally, five plus (5+) years of background functioning as the senior leader of
business development, corporate strategy, or CTO of a Company, major operating
group or subsidiary with accountability for setting the company’s strategic
vision.




Legal and financial acumen is preferred.




Must be an enthusiastic, ethical, persuasive leader who commands respect by word
and deed. Must be a team player who thrives in a fast-paced environment.




A broad understanding of computer/communications-related technologies.




Extremely capable VP of Corporate Strategy & Business Development who can truly
operate as an influential member of the CEO’s Staff while making “value-added”
contributions in throughout the organization. Building solid working
relationships with Executive Officers and the Company’s Board of Directors will
also be imperative to the overall execution of the VP of Corporate Strategy &
Business Development’s responsibilities.




Must possess a balanced business background encompassing more than strictly
technical skills; equally important, will be the ability to aggressively
contribute to the company’s long-term and short-term strategic vision. This
position functions as a major contributor in support of the Company’s growth
strategy, new products, and services is a high priority, as is the need to
become the CEO’s confidant and “business partner”.




Must possess leadership qualities and be able to work well with the rest of the
Executive Team. The right candidate will inspire and motivate the organization
toward creativity and innovativeness, in accepting the adopted strategic
direction, and in assisting the Executive Team in communicating to the
organization what we are trying to accomplish and why. Leadership skills also
include the ability to collaborate and partner well with others, and to develop
and communicate vision and business strategies. Must have extensive knowledge of
market and emerging technologies.




COMMUNICATION AND LANGUAGE SKILLS




Must communicate effectively, concisely, and accurately with integrity and
consistent to our Corporate Values, having the ability to decipher and
understand technically complex customer and market requirements, analyze and
interpret complex scientific and technical journals and documentation, financial
reports, and legal documents and be able to explain them accurately. Must be a
strong influencer with strong collaboration and negotiation skills. Must possess
the ability to respond to inquiries or complaints from customers, partners,
regulatory agencies, members of the business community, Board members, or
employees that are from the simple to the complex in nature. Must possess the
ability to effectively and concisely express key relevant information in written
form, whether writing speeches, or articles for publication that conform to
prescribed style and format. Must have the ability to present ideas effectively
to customers, the Executive Team, the Board of Directors, our employees, and
external constituencies such as legal counsel, public audit firm, conference
participants, public groups, and/or the media. Multi-lingual ability (French,
English) is desirable.



 

 
 

--------------------------------------------------------------------------------

 

 




REASONING ABILITY




Excellent ability to read and understand very complex and technical information
and then apply that knowledge of information to the company’s own situation to
develop strategies and solve problems. Must be able to pro-actively and
effectively define problems, collect data, establish facts, make sound
recommendations, draw valid conclusions, and solve complex problems daily.
Ability to interpret an extensive variety of technical instructions or
engineering schematics in mathematical or diagram form and deal with several
abstract and concrete variables. Ability to make predictions with relative
confidence by synthesizing customer information, market information, analyst
projections, hypothetical models, company trends in performance, and make sound
recommendations.




PHYSICAL DEMANDS




The physical demands described here are representative of those that must be met
by an employee to successfully perform the essential functions of this job.
Reasonable accommodations may be made to enable individuals with disabilities to
perform the essential functions.




While performing the duties of this job, the employee is regularly required to
speak and listen. The employee frequently is required to walk, sit, stand, and
reach with hands and arms. International travel requires sitting for prolonged
periods of time.




WORK ENVIRONMENT




The work environment characteristics described here are representative of those
an employee encounters while performing the essential functions of this job.
Reasonable accommodations may be made to enable individuals with disabilities to
perform the essential functions.




Normal office and engineering lab environment. Regular domestic and
international travel required (up to 35%).






Initials

 

 

 

 

 



 

 




Exhibit A

 

 
 

--------------------------------------------------------------------------------

 

 


Exhibit B




Compensation




Base Salary. $7,115.39 per pay period ($185,000/year on an annual basis), of
which there are 26 in each calendar year, less deductions as may be required by
law or authorized by Executive.




Annual Bonus. Executive shall be eligible for an annual bonus for FY2013 in an
amount up to $55,000 under and subject to the terms and conditions of the
Company’s Executive Bonus Plan. During the term of this Agreement, Executive
shall be eligible for an annual bonus under the Company’s Executive Bonus Plan,
as determined by the Compensation Committee of the Company’s Board of Directors
(the “Compensation Committee”) in its sole discretion (collectively, “Annual
Bonus”). It is generally anticipated that Executive’s Annual Bonus target will
be an amount not less then $40,000. The opportunity to earn an Annual Bonus and
the actual amount of the Annual Bonus will be determined in accordance with
criteria (“Bonus Criteria”) established by the Compensation Committee and based
on Executive’s achievement of specific corporate objectives as determined by the
Compensation Committee. Executive must continue to be employed by the Company
through the payment date of any such Annual Bonus as a condition to receiving
the bonus.




Executive Benefit Plans. Based on the plans maintained by the Company from time
to time during the term of this Agreement for its similarly situated executives,
and subject to change at any time, the Executive will be provided with a
comprehensive and competitive benefits package including medical, dental,
vision, life, AD&D, STD, and LTD. Executive shall be eligible to participate in
such benefit plans, according to the terms and conditions of those plans.
Executive will pay same amount as all other similarly situated executive
employees for health premiums.




Severance Pay. Eligible for 6 months of base salary if terminated anytime after
first anniversary of employment, subject to terms and conditions of this
Agreement. Please refer to Paragraph 4, “Termination Without Cause or
Nonrenewal.”




Executive Disability Plan. The Executive is eligible to apply through the
Company for a voluntary, individual Executive Disability Plan. If approved by
the carrier for coverage, the premiums will be paid for by the Executive.




Vacation and Leave. Executive shall be entitled to three (3) weeks of vacation
per year, accrued monthly, and six (6) sick days per year, and any other paid
leave benefits provided for in the Company's Policy Guide.




Cell Phone & Computer. Executive will be furnished with a laptop and cell
phone/PDA for business purposes.




Office Furnishings. The Company agrees to provide office space and furnishings
to Executive commensurate with the Company's decor and culture.

 



Initials

 

 

 

 

 



 

 

Exhibit B

 

 
 

--------------------------------------------------------------------------------

 

 


Exhibit C




Designated Cities — Per Paragraph 11a of Employment, Confidentiality,
      and Non-Compete Agreement.




 




 




The Continental United States




 




 




 




 




 




 




 




 




 




 






Initials

 

 

 

 

 



 

Exhibit C